DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathieu (CA 2,507,280).
Regarding claim 1, Mathieu discloses an airplane comprising: main propulsion engines (2); a first fuel supply for the main propulsion engines (page 1, paragraph 5 of Mathieu discloses each engine having its own fuel tank), an auxiliary propulsion engine (1); and a second fuel supply for the auxiliary propulsion engine (page 1, paragraph 5 of Mathieu discloses each engine having its own fuel tank), wherein the second fuel supply is completely separate from the first fuel supply and dedicated for supplying the auxiliary propulsion engine only, and wherein the auxiliary propulsion engine can be switched on independently from the main propulsion engines (page 1, paragraph 5).  
Regarding claim 2, Mathieu discloses that the main propulsion engines and the auxiliary propulsion engine are jet engines (claim 1, Mathieu).  
Regarding claim 3, Mathieu discloses that the auxiliary propulsion engine is sufficiently powerful to maintain high altitude (page 1, paragraph 5).  

Regarding claim 7, Mathieu discloses the method of performing normal flight with propulsion provided by the main propulsion engines and the auxiliary propulsion engine switched off; and performing emergency flight with propulsion provided by the auxiliary propulsion engine in the case of a failure of all main propulsion engines (page 1, paragraph 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu in view of Shammoh (US 8,528,312).
Regarding claim 5, Mathieu fails to teach the use of protective cover elements covering air intake and outlet openings of the auxiliary propulsion engine during flights, and controllable to be released during flight. However, Shammoh discloses these elements (Col. 1; lines 59 – 63 and Col. 4; lines 33 – 41). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the protective cover elements taught by Shammoh in the engines of Mathieu in order to preclude the entrance of small animals, debris, and/or other contaminants into the engine.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu in view of Krongos (US 3,529,793).
Regarding claim 6, Mathieu fails to teach an auxiliary power unit and an electric generator powered by the auxiliary power unit, wherein the auxiliary power unit comprises a fuel consuming engine different from the auxiliary propulsion engine and supplied from a fuel supply different from the second fuel supply. However, Krongos discloses a generation driven by an emergency auxiliary engine provided with its own fuel supply in the fuselage of the airplane (Col. 2; lines 59 – 61). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include this arrangement taught by Krongos in order to isolate the systems in the event of a failure.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu in view of Shammoh and Krongos.
Regarding claim 8, Mathieu discloses main propulsion engines (2); an auxiliary propulsion engine (1) that is less powerful than the individual main propulsion engines; a first fuel supply for the main propulsion engines; a second fuel supply for the auxiliary propulsion engine completely separate from the first fuel supply and dedicated for supplying the auxiliary propulsion engine only (page 1, paragraphs 3 – 5). Mathieu fails to teach an auxiliary power unit and an electric generator powered by the auxiliary power unit, wherein the auxiliary power unit comprises a fuel consuming engine different from the auxiliary propulsion engine and supplied from a fuel supply different from the second fuel supply. However, Krongos discloses a generation driven by an emergency auxiliary engine provided with its own fuel supply in the fuselage of the airplane (Col. 2; lines 59 – 61). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include this arrangement taught by Krongos in order to isolate the systems in the event of a failure. Mathieu also fails to teach an auxiliary power unit and an electric generator powered by the auxiliary power unit, wherein the auxiliary power unit comprises a fuel consuming engine different from the auxiliary propulsion engine and supplied from a fuel supply different from the second fuel supply. However, Krongos discloses a generation driven by an emergency auxiliary engine provided with its own fuel supply in the fuselage of the airplane (Col. 2; lines 59 – 61). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include this arrangement taught by Krongos in order to isolate the systems in the event of a failure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.